Citation Nr: 1206215	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  02-08 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disability manifested by breathing problems.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a disability manifested by elevated liver enzyme levels (hereinafter, "liver disorder").

5.  Entitlement to service connection for an Achilles tendon injury.

6.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from decisions promulgated in June 2000 and October 2002 by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

This matter was previously before the Board in May 2004 and March 2010, at which time it was remanded for further development.  Among other things, the Board remanded the present appellate claims in March 2010 to accord the Veteran VA medical examinations addressing the current nature and etiology of the claimed disabilities.  Such examinations were accomplished in April 2010.  With the exception of the breathing problems and Achilles tendon claims, the Board finds these examinations are adequate for resolution of this case and substantially complied with the Board's remand.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).   All other development directed by the prior remands appears to have been accomplished.  Therefore, further remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998) regarding the lumbar spine, PTSD, liver, and skin disorder claims.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required with respect to the Veteran's breathing problems and Achilles tendon claims.  Accordingly, these claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran's current lumbar spine disorder was incurred in or otherwise the result of his active service.

2.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran has a current acquired psychiatric disorder, to include PTSD, was incurred in or otherwise the result of his active service.

3.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran's current liver disorder was incurred in or otherwise the result of his active service.

4.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran's current skin disorder was incurred in or otherwise the result of his active service to include his presumptive herbicide exposure therein.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for a lumbar spine disorder.  38 U.S.C.A. §§ 105, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.159, 3.301, 3.303 (2011); VAOPGCPREC 2-98.

2.  Service connection is not warranted for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. §§ 105, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.301, 3.303, 3.304 (2011); VAOPGCPREC 2-98.

3.  Service connection is not warranted for a liver disorder.  38 U.S.C.A. §§ 105, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.301, 3.303 (2011); VAOPGCPREC 2-98.

4.  Service connection is not warranted for a skin disorder, to include as due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Inasmuch as the Veterna's breathing problems and Achilles tendon claims are addressed in the REMAND portion of the decision below, they are not covered by the VCAA adjudication that follows.

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004), that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  However, because the VCAA was enacted after the initial adjudication of the Veteran's claims by the June 2000 rating decision, it was impossible to provide notice of the VCAA before the initial adjudication in that claim.  Indeed, VA's General Counsel has held that the failure to do so under such circumstances does not constitute error.  See VAOGCPREC 7- 2004.  Under such circumstances, the United States Court of Appeals for the Federal Circuit has indicated that this defect can be remedied by a fully compliant VCAA notice issued prior to a readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  

Here, the Veteran was sent VCAA-compliant notification via letters dated in July 2001, July 2002, March 2005, August 2006, and March 2010.  All of these letters were received prior to the most recent adjudication of the case below via the July 2011 Supplemental Statement of the Case (SSOC).  Taken together, these letters informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the August 2006 letter included the information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, and various post-service records were obtained and considered in conjunction with this case to include records from the Social Security Administration (SSA).  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  Moreover, he was accorded VA medical examinations regarding this case in November 2000, August 2002, and April 2010.  In pertinent part, the April 2010 VA examinations included opinions that addressed the etiology of the current lumbar spine, psychiatric, liver, and skin disorders.  As these opinions were based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds they are supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of these VA examinations, and the Veteran has not otherwise identified any prejudice therein.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

General Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Further, 38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and that if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of a stressor: (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others" and (2) "the person's response [must have] involved intense fear, helplessness, or horror".  DSM-IV at 427-28.  These criteria are no longer based solely on usual experience and response but are individualized (geared to the specific individual's actual experience and response).  Hence, under the DSM-IV, the mental illness of PTSD would be treated the same as a physical illness for purposes of VA disability compensation in terms of a predisposition toward development of that condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held that the presence of a recognizable stressor is the essential prerequisite to support the diagnosis of PTSD.

For all claims pending before VA on or after July 13, 2010, the provisions of 38 C.F.R. § 3.304(f) were amended by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  As the Veteran's claim was appealed to the Board before July 13, 2010, but had not been decided by the Board as of July 13, 2010, the amended regulations apply to the instant claim.

In Clemmons v. West, 206 F.3d 1401, 1403   (Fed. Cir. 2000) the Federal Circuit clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemmons, though a veteran may only seek service connection for PTSD, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  

The Board notes that the Veteran has also contended that he had in-service herbicide exposure while on active duty in Vietnam.  

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this section, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to a herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2.  

On August 31, 2010, hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease were added to the list.  75 Fed. Reg. 53202 (2010).  However, VA specifically stated that the accepted medical definition of ischemic heart disease does not extend to other conditions, such as hypertension, peripheral artery disease, and stroke, that do not directly affect the muscles of the heart.  Id. at 53204.

For the purposes of § 3.307, the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered a herbicide agent and will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Analysis

In the instant case, and for the reasons stated below, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding that the Veteran's claimed lumbar spine, psychiatric, liver, and skin disorders were incurred in or otherwise the result of his active military service.

Initially, the Board notes that the Veteran's service treatment records contain no findings of back/spine, psychiatric, liver, and/or skin problems while on active duty.  Further, his spine, psychiatric system, genitourinary system, endocrine system, and skin were all clinically evaluated as normal on his August 1971 separation examination.  Moreover, there was no indication of any of the claimed disabilities until years after his separation from service.  

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

Despite the foregoing, the record reflects the Veteran has reported incidents and injuries as the basis for his claimed disabilities that appear to be consistent with the circumstances of his active military service.

The Board notes that the Veteran has indicated that he was the lead bulldozer operator while in Vietnam.  Here, the record confirms the Veteran had such duties and service in Vietnam.

As it relates to the claim of service connection for a low back disorder, the Board notes that the Veteran has indicated that he sustained an injury to his back while replacing a trunion arm on his bulldozer.  In support of his claim, the Veteran submitted a statement from a friend, who also served in Vietnam, who indicated that the Veteran had injured his back while operating a bulldozer.  The Board notes that the Veteran has reported having had back problems on a continuous basis since his separation from service.  

As it relates to the Veteran's claim of service connection for elevated liver enzyme levels, the Board notes that the Veteran has been found to have elevated liver enzyme levels.  The Board observes that the Veteran has reported drinking unsanitary water during service.

As it relates to the issue of service connection for an acquired psychiatric disorder, to include PTSD, the Board previously granted claims of service connection for residuals of shrapnel wound injuries as incurred from mortar attacks while stationed in Vietnam.  Therefore, the Board concluded in April 2010 that the Veteran had the requisite stressors with regard to his claim of service connection for PTSD.

The Board also notes that the Veteran indicated that his current skin problems were due to herbicide exposure while on active duty in Vietnam.  As the record reflects he had service in Vietnam, he was presumptively exposed to herbicides during this period.  See 38 U.S.C.A. § 1116.

The Board further notes that the competent medical evidence includes findings of all of the claimed disabilities.  For example, the Veteran has been found to have degenerative changes of the lumbosacral spine as well as degenerative disc disease; an acquired psychiatric disorder; elevated liver enzyme levels and cirrhosis of the liver; and skin rashes.

The Board notes, however, that a determination as to the etiology of the claimed disabilities involves complex medical issues which require competent medical evidence to resolve.  For example, while the Veteran is competent, as a lay person, to describe back injuries and back pain, the lumbar spine is internal and the issue of whether a chronic disability has developed requires specific medical testing.  The same rationale applies to the liver.  Moreover, there are different types of psychiatric and skin disorders, for which competent medical evidence is necessary to determine both the specific type and the underlying etiology.

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The only competent medical evidence to address the etiology of the Veteran's lumbar spine, psychiatric, and liver disorders is that of the April 2010 VA medical examinations, which contain conclusions against the establishment of service connection.  For example, the examiner determined that the Veteran's lumbar spine disorder was due to normal aging and chronic alcohol use.  Similarly, the examiner found that the Veteran had alcoholic cirrhosis of the liver.  The examiner opined that both of these disabilities were not secondary to or related to any service condtion.  

An April 2010 VA psychiatric examination also concluded that the Veteran did not satisfy the criteria for a diagnosis of PTSD.  Rather, the examiner diagnosed alcohol-induced mood disorder, unrelated to military service; alcohol dependence, unrelated to military service.  Similar findings were made as part of a March 2002 VA initial psychiatric evaluation; i.e., that he did not appear to have PTSD, and that he met the criteria for alcohol abuse.  In other words, on competent medical evaluation of his psychiatric problems, it was determined that these problems were due to alcohol, and not to any incident that occurred while on active duty.

For all claims filed after October 31, 1990, (as is the case here) service connection may not be granted for substance abuse on the basis of service incurrence or aggravation.  38 U.S.C.A. §§ 105, 1131; 38 C.F.R. § 3.301(a); VAOPGCPREC 2-98.  Granted, the law does not preclude a veteran from receiving compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  However, nothing in the record reflects that such an exception applies in the instant case.

In regard to the skin disorder claim, the April 2010 VA medical examination concluded that the Veteran's skin problems were rosacea.  In other words, he was not diagnosed with chloracne or other acneform diseases consistent with chloracne.  No such diagnosis is shown in the treatment records either.  Simply put, the competent medical evidence does not reflect he has been diagnosed with a skin disorder that is presumptively associated with herbicide exposure under 38 C.F.R. § 3.309(e).  As stated above, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Moreover, it is important to note that the diseases listed at 38 C.F.R. § 3.309(e) are based on findings provided from scientific data furnished by the National Academy of Sciences (NAS).  The NAS conducts studies to "summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in Vietnam during the Vietnam era and each disease suspected to be associated with such exposure."  64 Fed. Reg. 59,232-59,243 (Nov. 2, 1999).  Therefore, this determination has been made based upon the results of in depth scientific study conducted for the sole purpose of determining the results of herbicide exposure.

The Veteran has not identified, nor does the record reflect, any other basis for establishing service connection for the skin disorder other than in-service herbicide exposure.  

For the reasons stated above, the Board concludes that the preponderance of the evidence is against the Veteran's claims of service connection for a lumbar spine disorder, an acquired psychiatric disorder to include PTSD, a liver disorder, and a skin disorder.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefits sought on appeal with respect to these claims must be denied.


ORDER

Entitlement to service connection for a lumbar spine disorder is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Entitlement to service connection for a liver disorder is denied.

Entitlement to service connection for a skin disorder, to include as due to herbicide exposure, is denied.


REMAND

Regarding the breathing problems claims, the Veteran has reported that in this capacity as a bulldozer operator he was exposed to dust and dirt materials when performing his duties.  He has also indicated that he was not offered any type of type of breathing apparatus protection.  The Veteran has stated that he has had breathing problems since his separation from service.  At the time of the November 2000 VA examination, the Veteran was noted to have a tiny calcified granuloma within the lateral portion of the left lower lung field. 
 
With respect to the Achilles tendon claim, As it relates to the claim of service connection for an Achilles tendon injury, the Board notes that the Veteran has claimed that he sustained an injury to his Achilles tendon when moving a large object in service.  At the time of the November 2000 VA examination, the Veteran was found to have minimal ossification of the Achilles tendon insertions at both calcanel with un-united secondary ossification center or an old un-united chip fracture on the medial malleolus of the right ankle.  Treatment records obtained in conjunction with the Veteran's Social Security disability claim reveal that at the time of a July 1998 disability examination, he was noted to have chronic Achilles tendonitis resulting in limited range of motion. 

In view of the foregoing, the Board remanded these claims in March 2010 to accord the Veteran a VA medical examination that addressed the etiology of these disabilities.  Although the April 2010 VA medical examination did address these claims, it was concluded that a respiratory condtion was not found at that time, no medical evidence; and that pulmonary function test (PFT) inconclusive due to Veteran poor effort.  Similarly, Achilles tendon strain as not found; no current diagnosis, no medical evidence.  Granted, the examiner concluded that the Achilles tendon was not caused by or secondary to any service-related condition, but this finding appears to have been based upon the lack of any current evidence thereof.

Although the Board does not dispute the April 2010 VA examiner's finding that there was no current evidence of either a respiratory disorder or Achilles tendon disability, as detailed above it previously determined there was such evidence.  Moreover, the Court held in McLain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  Therefore, the Board finds that it must remand this case again to obtain clarification from the April 2010 VA examiner whether the prior findings of breathing problems and Achilles tendon disorder were incurred in or otherwise the result of active service.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

If the examiner who conducted the April 2010 VA examination is unavailable, the requested opinion should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be conducted.

Since a new examination may be necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding treatment records regarding these claimed disabilities should be obtained while this case is on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his claimed breathing and Achilles tendon problems since June 2011.  After securing any necessary release, the AMC/RO should obtain those records not on file.

2.  After obtaining any additional records to the extent possible, the Veteran's claims folder should be returned for clarification to the clinician who conducted the April 2010 VA medical examination.

The examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the prior findings of respiratory impairment (to include on the November 2000 VA medical examination) and/or Achilles tendon problems were incurred in or otherwise the result of the Veteran's active service.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be made without resort to speculation.

If the examiner who conducted the April 2010 VA examination is unavailable, the requested opinion should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be conducted.

3.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.

5.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in July 2011, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


      (CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


